Third District Court of Appeal
                              State of Florida

                       Opinion filed December 16, 2020.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                               No. 3D20-341
                         Lower Tribunal No. 19-6672
                            ________________


                          Robinson Julien, et al.,
                                  Appellants,

                                       vs.

                           Mark Alhadeff, etc.,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Neustein Law Group, P A., and Nicole R. Moskowitz, for appellants.

     The Orlofsky Law Firm, P.L., and Alexander S. Orlofsky, for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
      Robinson Julien and King Alpha Properties & Investments, LLC

(collectively, “Appellants”), appeal the trial court’s order granting Mark Alhadeff’s 1

motion for summary judgment. 2 The trial court heard and ruled on Alhadeff’s

motion before Appellants served an answer to the complaint or asserted any

affirmative defenses and while Appellants’ motion to dismiss was pending before it.

Thus, Alhadeff had a “heightened burden of establishing conclusively and to a

certainty that Appellants could not plead or otherwise raise a genuine issue of

material fact.” Zur Invs., LLC v. Auslander, 45 Fla. L. Weekly D1933 (Fla. 3d DCA

Aug. 12, 2020) (“When a trial court has for consideration a plaintiff’s motion for

summary judgment before the defendant has answered, the summary judgment

should not be granted unless it is clear that an issue of material fact cannot be

presented.” (citations omitted)). Alhadeff failed to meet this “extremely high”

burden, and, as such, we reverse the trial court’s order and remand for further

proceedings consistent with this opinion. See id.

      Reversed and remanded.




1
  Alhadeff is the Trustee of the AMM Family Trust Dated December 31, 2012 (the
“Trust”).
2
  Alhadeff, as Trustee of the Trust, filed a complaint against Appellants, seeking to
enforce the terms of a settlement agreement and quiet title to the subject property.
The complaint alleged, inter alia, that Appellants breached a settlement agreement
and violated Florida’s Uniform Fraudulent Transfer Act.

                                          2